I do not think the testimony of the defendant's daughter, with whom the defendant was alleged to have had illicit intercourse, was sufficiently corroborated. Solomon
v. State, 113 Ga. 192 (38 S.E. 332). "To warrant a conviction based upon the testimony of an accomplice, `the corroborating circumstances should be such as, independently of her testimony, to lead to the inference that the defendant is guilty. Facts which merely cast on the defendant a grave suspicion of guilt are not sufficient.' The rule on this subject was clearly laid down in the case of Childers v. State,52 Ga. 106." Taylor v. State, 110 Ga. 150, 154
(35 S.E. 161). While the statements of the daughter relating to the criminal intimacy which took place, and her testimony that she reported these acts to her mother, were admissible, *Page 394 
yet I do not think her testimony that she told her mother thereof can be regarded as affording the kind of corroboration which the law makes necessary to support the testimony of an accomplice. If another witness, instead of the accomplice, had testified to these same facts, a different rule would apply. "Beyond question, the corroboration of an accomplice must come from a source or sources other than his or her own testimony. Were it otherwise, the rule as to corroboration would obviously be nugatory and worthless." Taylor v. State, supra. Nor do I think the testimony of Miss Leona Pierce, the defendant's sister-in-law, that he had had sexual intercourse with her in the summer of 1937, and the testimony of Ruby Bohannon that the defendant had made indecent proposals to her, were sufficient to connect the defendant directly with the crime charged. Evidence of such acts was admissible only for a special purpose, and did not sufficiently corroborate the testimony of the defendant's daughter. Also, Dr. J. I. Simmons testified that he had examined the victim on the Saturday before the Wednesday the defendant was arrested and that she was in a highly nervous condition, but he did not connect her condition in any way with the alleged criminal act of the defendant, and this was not sufficient to corroborate the victim's testimony.
The majority opinion quotes from the defendant's statement which seems to corroborate the victim's testimony. However, when the portion of the defendant's statement immediately preceding the portion quoted is considered in connection with that quoted it is clear that when the defendant stated "I have told my wife to watch and see that I didn't mistreat her," he was referring to whipping her, and not to the acts charged. I quote from the defendant's statement as follows: "I whipped her several times for going with him [Raymond Carroll, who, defendant had been told, had syphilis]; but as far as whipping her or beating her up or mistreating her in any way except whipping her, I haven't done that; and she just got malice or mad or something with me and it just got to where I couldn't see any satisfaction at all at home. I would tell her she could go with nice boys, and when I would tell her that she said, `It would be just like it was with Raymond. If I was to go with anybody you would object and he couldn't come;' and she told me that `I'll get even with you for what you have done,' *Page 395 
but I wasn't thinking about no such as this. She would tell my wife stories. I have told my wife to watch and see that I didn't mistreat her, and see what she would tell her when she came back; and she told things on me and kept a row in the home nearly two years."
I do not think, when the statement is read as a whole, that it was sufficient to corroborate the victim's testimony. In fact, there was an express denial in it that he was guilty of the offense charged. I think that in this case there was only one witness to prove the corpus delicti as well as the participation of the accused in the criminal act charged, and that witness being an accomplice, and the facts and circumstances relied on as a corroboration of the accomplice's testimony not being such as to connect the accused with the criminal act, his conviction was contrary to the evidence, and a new trial should have been granted for this reason. I can not concur with the majority opinion.